                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

                                         DATE: 12/4/18

UNITED STATES MAGISTRATE JUDGE                      COURT REPORTER: DIGITAL
                                                    RECORDING - PLANO 108

KIMBERLY C. PRIEST JOHNSON                          COURTROOM DEPUTY: Toya McEwen
 USA                                              CASE NO.      4:18-cr-87 ALM/KPJ
 v
 Mark Jordon
 ATTORNEY FOR Government                          ATTORNEYS FOR Defendant

 Glenn Jackson & Bradley Visosky for Chris        Dan Cogdell, RET
 Eason, AUSA

       On this day, came the parties by their attorneys, the following proceedings were held in
Plano, Texas: Hearing on Motion for Clarification of Protective Order (Dkt. 52)
 OPEN: 10:00 am                                   ADJOURN: 10:21 am


 TIME:       MINUTES:
 10:00 am    Case called, announcements made. Court addressed the present status of the case
             as to the protective order and discovery.
 10:03 am    Reply by Dan Cogdell.
 10:10 am    Reply by AUSA Jackson.
 10:10 am    Discussion by the Court.
 10:11 am    Reply by AUSA Jackson.
 10:12 am    Discussion continued by the Court.
 10:12 am    Reply by Dan Cogdell.
 10:15 am    Court addressed what will be produced.
 10:16 am    Court addressed the request as to directing the Govenment to not confer, Court
             will not grant that request.
 10:17 am    Reply by Dan Cogdell.
 10:18 am    Reply by Glenn Jackson.
 10:18 am    Discussion by the Court.
CASE NO.   4:18-cr-87           DATE: 12/4/18
PAGE 2 - PROCEEDINGS CONTINUED: Motion hearing

TIME:      MINUTES:
10:19 am   Reply by Dan Cogdell, and will submit a proposed order to the Court.
10:20 am   Discussion by the Court, an order will issue after receiving a proposed order from
           Dan Cogdell. Dan Cogdell will have 48 hours to submit the proposed order.
10:21 am   Recess.

                                                  DAVID A. O’TOOLE, CLERK

                                                  BY:      Toya McEwen
                                                         Courtroom Deputy Clerk
